DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 06/27/2022 has been entered and made of record.

Withdraws Claim Rejections - 35 USC § 112
Applicant's arguments see remarks page 7, Para 002, filed 06/27/2022, with respect to claim 19 have been fully considered and are persuasive.  The 35 USC § 112 claim rejections for claim 19 have been withdrawn. 
Examiner withdraws the previously made rejection.

Withdraws Objection to the Specification
Applicant's arguments see remarks page 7, Para 003, filed 06/27/2022, with respect to specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. Further the amendment to specification dated 06/27/2022 shall be entered.
Examiner withdraws the previously made rejection.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ms. Julie L. Reed (Reg. No. 35,349) on August 11, 2022. 

The application has been amended as follows: 
Please replace claim 1, 11 and 18 with following:

1.	A method of capturing instrument data using a communications device, comprising:
	sending, by a user, an actuation signal to a camera in the communication device to take a photograph of a test set up including at least one instrument;
	transmitting a trigger message from the communications device to the at least one instrument in response to the actuation signal, the trigger message to cause the at least one instrument to store instrument data;
	storing the photograph in a memory on the communications device;
	 determining associated information for the photograph; and
	transmitting the photograph, associated information and user information to a remote location from the communications device.


11. 	A communications device, comprising:
	a camera having an actuator;
	at least one communications link;
	a memory; and
	a processor configured to execute instructions that cause the processor to:
	send an actuation signal to the camera to take a photograph of a test set up including an instrument and a configuration of the instrument when a user activates the actuator and, in response to the actuation signal, send a trigger message to the instrument cause the instrument to save instrument data; 
	store the photograph in the memory with associated information about the photo including user information; and
	transmit at least the photo, associated information, and the user information to a remote location.


18.	A test and measurement system, comprising:
	at least one communications link;
	a communications device, and;
	a test and measurement instrument, comprising:
a memory; and
		a processor configured to execute instructions that cause the processor to:
	receive a trigger message through the communications link from the communications device, the trigger message in response to a user sending an actuation signal to a camera to take a photograph of a test set up including an instrument and a configuration of the instrument;
	save instrument data at that time into the memory upon reception of the trigger message; and
	transmit the instrument data from the instrument to a location remote to the test and measurement device,
wherein the communications device transmits the photograph to the remote location.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to SYSTEM FOR TEST AND MEASUREMENT INSTRUMENTATION DATA COLLECTION AND EXCHANGE.

Prior art was found and applied in the previous actions. In consideration of the amended claims, the features are found or suggested in the cited prior arts of references, Frenz et al. (US20150095717A1), Pillai et al. (US20100077260A1), Picardi et al. (US10741087B1) and ENJOUJI (US20130270160A1). Further, Kong et al. (US 20210166366 A1) discloses an amended limitations 
“ … camera … to take a photograph of a test set up including at least one instrument;…”  [Fig. 5, 9, and associated text, Para 0015, 0083-0084]. 
Features of independent claim 1, 11 and 18 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1, 4-20 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488